The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 12, 2020, August 25, 2020, March 13, 2021, March 23, 2022, and June 8, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least partially” in claim 17 is a relative term which renders the claim indefinite. The term “at least partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 20, the last three lines recites the limitations “wherein steps a-k can happen sequentially, or wherein b-e and f-I may occur simultaneously to one another”, which render the claims indefinite because it recites “can happen sequentially” and “may occur simultaneously”. Therefore, the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 and 17-18 of copending Application No. 16/872,492 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a multicompartment water-soluble unit dose article comprising a treatment composition and comprising a single water-soluble film, wherein the single water-soluble film comprises a water soluble polyvinyl alcohol polymer wherein the water soluble polyvinyl alcohol polymer is a polyvinyl alcohol homopolymer and wherein the polyvinyl alcohol homopolymer comprises a vinyl alcohol monomer unit, and wherein the single water-soluble film is folded upon itself to create at least a first film layer, a second film layer and a third film layer; and wherein at least a first internal compartment and a second internal compartment are formed between said layers; and wherein the multicompartment water-soluble unit dose article comprises at least one seal region in which the first film 
layer, the second film layer and the third film layer are all sealed to one another, and wherein the first internal compartment is positioned above the second internal compartment in a superposed orientation and the first internal compartment and second internal compartment are separated from one another by at least one water-soluble film layer, described in claims 1-15 and 17-18 of US’492 is substantially identical to a multicompartment water-soluble unit dose article comprising a treatment composition and comprising a single water-soluble film, wherein the single water-soluble film comprises a first polyvinyl alcohol copolymer wherein said first polyvinyl alcohol copolymer comprises a first anionic monomer unit, a vinyl alcohol monomer unit, or a vinyl acetate monomer unit, wherein said anionic monomer unit comprises an anionic moiety, and wherein the single water-soluble film is folded upon itself to create at least a first film layer, a second film layer and a third film layer; and wherein at least a first internal compartment and a second internal compartment are formed between said layers; and wherein the multicompartment water-soluble unit dose article comprises at least one seal region in which the first film layer, the second film layer and the third film layer are all sealed to one another, and wherein the first internal compartment is positioned above the second internal compartment in a superposed orientation and the first internal compartment and second internal compartment are separated from one another by at least one water-soluble film layer, described in claims 1-2 and 6-20 of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (U.S. Patent Application Publication 2019/0337650 A1).
With regard to the limitations of claims 1, 9, 15-16, and 18-20, Johnson discloses a multi-chamber package prepared from a system and method by folding a single web of film material over on itself, for use in laundry and dishwashing application (paragraph [0001]), wherein the single web of film material comprises a flexible, water soluble film material, such as a sheet-like flexible plastic formed of, for example, polyvinyl alcohol (PVA) (paragraph [0041]), which is understood to be a polyvinyl alcohol homopolymer. As shown in FIG. 2A, a multi-chamber (i.e., multicompartment) package, designated 200, comprises two chambers (i.e., compartments) superposed or one on top of the other, wherein a first substance 112A is deposited in the lower chamber and a second substance 112B is deposited in the upper chamber, wherein the lower chamber and upper chamber are separated from one another by film 104A (FIG. 2A and paragraph [0052]), wherein the first and second substances are construed to be laundry or dishwashing detergent compositions (paragraphs [0001], [0040], [0041] and [0050]), and wherein all the chambers are sealed to one another by means of an aqueous fluid (i.e., solvent sealing with water) (paragraphs [0021] and [0056]). 
Claims 2-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication 2019/0337650 A1) as applied to claims 1, 9, 15-16, and 18-20 above, and further in view of Friedrich et al. (US 2017/0233539 A1).
With regard to the limitations of claims 2-8, Johnson does not disclose the polyvinyl alcohol copolymer  comprises a first anionic monomer unit, a vinyl alcohol acetate monomer unit, and a vinyl acetate monomer unit as recited in claim 2; first anionic monomer unit comprises an anionic moiety selected from a sulphonate, a carboxylate, or a mixture thereof as recited in claim 3; the carboxylate, is selected from an acrylate, a methacrylate, a maleate, or a mixture thereof as recited in claim 4; the first anionic monomer unit is present in the first polyvinyl alcohol copolymer in an average amount in a range of between about 1 mol. % and about 10 mol. % as recited in claim 5;  the polyvinyl alcohol homopolymer having an average viscosity in a range of between about 4 mPas and about 30 mPas, measured as an about 4% polyvinyl alcohol polymer solution in demineralized water at about 20°C as recited in claim 6; the polyvinyl alcohol homopolymer having an average viscosity in a range of between about 10 mPas and about 25 mPas, measured as an about 4% polyvinyl alcohol polymer solution in demineralized water at about 20°C as recited in claim 7; the polyvinyl alcohol homopolymer having an average degree of hydrolysis in a range of between about 75% and about 99% as recited in claim 8; the total amount of any polyvinyl alcohol homopolymer in the film which is between about 30% and about 95% by weight of the film as recited in claim 8. 
With regard to the limitations of claims 2-8,Friedrich discloses a water-soluble film, e.g., which can be used to form articles such as pouches or packets, including a polyvinyl alcohol (PVOH) polymer, e.g., one or more PVOH homopolymers, one or more PVOH copolymers, and combinations thereof and a combination of at least three plasticizers, and the resulting film exhibits a beneficial combination (e.g., two, three, or four of) of aged tensile strength, aged melting transition delta elevation, aged adhesion value, and/or resistance to seal peeling; and such combinations of properties provide the ability to form film seals that are strong and that retain their water-solubility characteristics (paragraph [0006]). In one class of embodiments, the PVOH polymer will be a partially or fully hydrolyzed PVOH homopolymer including vinyl alcohol monomer units and optionally vinyl acetate monomer units (paragraphs [0033, [0049], claim 32).
The PVOH polymer has a 4% solution viscosity at 20°C. in a range of about 4 cP to about 24 cP (equivalent to about 4 mPas to about 24 mPas) (paragraph [0182]; claim 43). Friedrich exemplifies (example 1) a water-soluble film based on a blend of PVOH homopolymers and three different plasticizers, wherein the PVOH homopolymer blend is a 50 wt. %/50 wt. % blend of a first partially hydrolyzed PVOH homopolymer having a 13 cP (i.e., 13 mPas) 4% solution viscosity and a second partially hydrolyzed PVOH homopolymer having a 23 cP (i.e., 23 mPas) 4% solution viscosity (paragraph [0209]). The PVOH polymer has a degree of hydrolysis in a range of about 75% to about 99% (paragraphs [0062], [0181]; claim 42). The water-soluble polymers (e.g., the PVOH homopolymer) can be included in the film in an amount in a range of about 30 wt.% or 50 wt.% to about 90 wt.% or 95 wt.%, for example (paragraph [0064]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyvinyl alcohol film of Johnson with the polyvinyl alcohol homopolymer of Friedrich which comprises vinyl alcohol monomer units and optionally vinyl acetate monomer units, having a 4% solution viscosity at 20°C. in a range of about 4 mPas to about 24 mPas, e.g., 50 wt. %/50 wt.% blend of a first partially hydrolyzed PVOH homopolymer having a 13 mPas 4% solution viscosity and a second partially hydrolyzed PVOH homopolymer having a 23 mPas 4% solution viscosity, the PVOH homopolymer having a degree of hydrolysis in a range of about 75% to about 99%, and the PVOH homopolymer being included in the film in an amount in a range of about 30 wt.% to about 90 wt.% or 95 wt.%, because such film provides a beneficial combination of aged tensile strength, aged melting transition delta elevation, aged adhesion value, and/or resistance to seal peeling, and such combinations of properties provide the ability to form film seals that are strong and that retain their water-solubility characteristics as taught by Friedrich.
With regard to the limitations of claim 5, it is noted that the amount of the first anionic monomer unit in the first polyvinyl alcohol copolymer is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
With regard to the limitations of claim 17, Johnson does not disclose the seal region comprising a flange region and wherein the first film layer, the second film layer and the third film layer are all at least partially sealed together in the flange region as recited in claim 17.
Friedrich discloses that the pouches and/or packets made from the water-soluble films above comprise multiple compartments, and in multiple compartment embodiments, the packet may be made from one or more films such that any given packet compartment may comprise walls made from a single film or multiple films having differing compositions, the multicompartment pouch comprising at least three walls: an outer upper wall; an outer lower wall; and a partitioning wall, and the partitioning wall is interior to the pouch and is secured to the generally opposing outer walls along a seal line, wherein the seal line is shown in Fig. 1, which is equivalent to the flange region of the present claim 17 (paragraph [0082])..
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyvinyl alcohol film of Johnson with the polyvinyl alcohol homopolymer of Friedrich which comprises a seal line or flange region because the seal line or flange region provides the outer upper wall, the outer lower wall, and the partitioning wall to be secured together, and the seals are strong yet retain their water-solubility characteristics as taught by Friedrich.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Johnson as applied to claims 1, 9, 15-16, and 18-20 above.
Johnson discloses the features as discussed above. Johnson, however, fails to specifically disclose at least three internal compartments as recited in claim 10; at least four internal compartments as recited in claim 11; the single water-soluble film is folded upon itself to create at least about three layers of film as recited in claim 12; the single water-soluble film is folded upon itself to create at least about four layers of film as recited in claim 13; and the single water-soluble film is folded upon itself to create at least about five layers of film as recited in claim 14.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a multi-chamber package from a single water-soluble film comprising at least three or four internal compartments or having at least four or five layers of film because Johnson discloses the production of multi-chamber package, wherein multi or multiple in its plain meaning means "more than one," hence, three-chamber package having at least four layers of water-soluble films, or four-chamber package having at least five layers of water-soluble films would readily be envisaged by a person of ordinary skill in the art. 
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).9
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764